DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2022 has been entered.

Status of Claims
Claims 12, 16, 18-19, 21 and 25 are amended.
Claims 1-11 are canceled.
Claims 12-26 are pending.

Response to Remarks
Claim Objections
Applicant’s amendments to the claims have overcome the previous objections.

35 U.S.C. § 112(a)
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 103
Applicant contends the cited reference fail to teach amended independent claim 12, 18 and 21 limitation "loading a smart contract associated with the transaction record from the blockchain". Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used for this amended limitation in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,204,341 B2 to Davis (hereinafter "Davis") in view of US 2017/0140408 A1 to Wuehler (hereinafter "Wuehler").

Claim 12:
Davis teaches:
establishing a peer-to-peer connection with one or more additional computing systems (Fig.1; 5:5-34)
receiving a block of a blockchain via the peer-to-peer connection, the block including transaction detail data corresponding to a transference of at least one of physical items or services between transaction participant entities, the transaction detail data to be stored within a transaction record, wherein the transaction record is cryptographically associated with multiple entity identifiers, the multiple entity identifiers including an entity identifier of a non-central authoritative entity associated with at least one of the one or more additional computing systems, the blockchain is a permissioned blockchain that stores a database that is to be distributed to and shared with the one or more additional computing systems (5:5-34, 6:10-35, 6:54 to 7:9, 11:33-55, 18:6-40, 18:58 to 19:4, 22:35-52, 23:15-60, 24:20-35)
Davis does not teach:
loading a smart contract associated with the transaction record from the blockchain, wherein the smart contract includes one or more consensus rules, wherein the one or more consensus rules define a set of cryptographic operations to be utilized to validate the transaction record and authenticate one or more entity identifiers associated with the transaction record, wherein the one or more consensus rules include operational logic defined by the non-central authoritative entity
deriving second instructions from the one or more consensus rules of the smart contract
executing the second instructions for validation of an electronic record of a transaction corresponding to the transaction detail data
Wuehler teaches:
loading a smart contract associated with the transaction record from the blockchain (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82), wherein the smart contract includes one or more consensus rules (paras 66, 76, 80, 82-83), wherein the one or more consensus rules define a set of cryptographic operations to be utilized to validate the transaction record (para 76, 80, 82-83) and authenticate one or more entity identifiers associated with the transaction record (para 89), wherein the one or more consensus rules include operational logic defined by the non-central authoritative entity (para 86)
deriving second instructions from the one or more consensus rules of the smart contract (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82)
executing the second instructions for validation of an electronic record of a transaction corresponding to the transaction detail data (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable medium of Davis to include loading a smart contract and validating an electronic record of a transaction using consensus rules of the smart contract, as taught by Wuehler, in order to improve transaction validation and security (Wuehler, paras 76-77).

Claim 13: 
Davis in view of Wuehler teach all limitations of claim 12. Wuehler also teaches:
receiving a request, via the peer-to-peer connection, to authenticate an entity identifier associated with the transaction record within the blockchain (para 89)

Claim 14: 
Davis in view of Wuehler teach all limitations of claim 13. Wuehler also teaches:
wherein the entity identifier associated with the transaction record is derived from a … identifier (para 89)
Davis in view of Wuehler does not teach:
wherein the entity identifier associated with the transaction record is derived from a hardware
However, the limitation “hardware identifier” is interpreted as nonfunctional descriptive material of the “identifier” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to authenticate an entity identifier that is derived from any identifier because the difference between a hardware identifier and any identifier is merely found in the non-functional descriptive material and does not patentably distinguish the claimed invention.

Claim 15: 
Davis in view of Wuehler teach all limitations of claim 12. Davis also teaches:
receiving a request, via the peer-to-peer connection, to validate authenticity of the transaction record within the blockchain (11:33-55, 19:5-17, 25:50-65)

Claim 16: 
Davis in view of Wuehler teach all limitations of claim 15. Davis also teaches:
wherein the block of the blockchain includes a hash value (9:25-40, 22:10-22, 24:20-46), and wherein the operations additionally include identifying , using the hash value, a previous block of the blockchain (9:25-40, 22:10-22, 24:20-46), and wherein the block additionally includes a root of a hash tree (8:4-22, 18:41-57, 24:20-46)

Claim 17: 
Davis in view of Wuehler teach all limitations of claim 16. Davis also teaches:
wherein the hash tree is a Merkle Tree (8:4-22, 18:41-57) and to validate the authenticity of the transaction record includes to perform a Merkle proof on a branch of the Merkle Tree referencing the transaction record (8:55 to 9:11, 19:5-17)




Claim 18:
Davis teaches:
establishing, by one or more processors of the computing system, a peer-to-peer connection with one or more additional computing systems (Fig.1; 5:5-34)
receiving, by the one or more processors of the computing system, a block of a blockchain via the peer-to-peer connection, the block including transaction detail data corresponding to a transference of at least one of physical items or services between transaction participant entities, the transaction detail data to be stored within a transaction record, wherein the transaction record is cryptographically associated with multiple entity identifiers, the multiple entity identifiers including an entity identifier of a non-central authoritative entity associated with at least one of the one or more additional computing systems, and the blockchain is a permissioned blockchain that stores a database that is distributed to and shared with the one or more additional computing systems (5:5-34, 6:10-35, 6:54 to 7:9, 11:33-55, 18:6-40, 18:58 to 19:4, 22:35-52, 23:15-60, 24:20-35)
Davis does not teach:
loading, by the one or more processors of the computing system, a smart contract associated with the transaction record from the blockchain, wherein the smart contract includes one or more consensus rules, wherein the one or more consensus rules define a set of cryptographic operations to be utilized to validate the transaction record and authenticate one or more entity identifiers associated with the transaction record, wherein the one or more consensus rules include operational logic defined by the non-central, authoritative entity
deriving, by the one or more processors of the computing system, second instructions from the one or more consensus rules of the smart contract
executing, by the one or more processors of the computing system, the second instructions for validation of an electronic record of a transaction corresponding to the transaction detail data
Wuehler teaches:
loading, by the one or more processors of the computing system, a smart contract associated with the transaction record from the blockchain (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82), wherein the smart contract includes one or more consensus rules (paras 66, 76, 80, 82-83), wherein the one or more consensus rules define a set of cryptographic operations to be utilized to validate the transaction record (para 76, 80, 82-83) and authenticate one or more entity identifiers associated with the transaction record (para 89), wherein the one or more consensus rules include operational logic defined by the non-central, authoritative entity (para 86)
deriving, by the one or more processors of the computing system, second instructions from the one or more consensus rules of the smart contract (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82)
executing, by the one or more processors of the computing system, the second instructions for validation of an electronic record of a transaction corresponding to the transaction detail data (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Davis to include loading a smart contract and validating an electronic record of a transaction using consensus rules of the smart contract, as taught by Wuehler, in order to improve transaction validation and security (Wuehler, paras 76-77).

Claim 19: 
Davis in view of Wuehler teach all limitations of claim 18. Davis also teaches:
wherein the block of the blockchain includes a hash value to identify a previous block of the blockchain (9:25-40, 22:10-22, 24:20-46) and the block additionally includes a root of a hash tree (8:4-22, 18:41-57, 24:20-46)

Claim 20: 
Davis in view of Wuehler teach all limitations of claim 18. Davis also teaches:
wherein the hash tree is a Merkle Tree (8:4-22, 18:41-57) and wherein executing the second instructions includes performing a Merkle proof on a branch of the Merkle Tree referencing the transaction record (8:55 to 9:11, 19:5-17)

Claim 21:
Davis teaches:
memory (Fig.11 items 1108 and 1110; 29:54 to 30:25) to store data related to a transaction corresponding to a transference of at least one of physical items or services between transaction participant entities (6:10-35, 6:54 to 7:9, 11:33-55, 18:6-40, 18:58 to 19:4, 22:35-52, 23:15-60, 24:20-35)
one or more processors coupled to the memory, the one or more processors to: (Fig.11 item 1104; 29:40-60)
establish a peer-to-peer connection with one or more other computing nodes (Fig.1; 5:5-34)
receive a block of a blockchain via the peer-to-peer connection, the block including transaction detail data corresponding to the transaction, the transaction detail data to be stored within a transaction record, wherein the transaction record is cryptographically associated with multiple entity identifiers, the multiple entity identifiers including an entity identifier of a non-central authoritative entity associated with at least one of the one or more other computing nodes, and the blockchain is a permissioned blockchain that stores a database that is distributed among the one or more other computing nodes (5:5-34, 6:10-35, 6:54 to 7:9, 11:33-55, 18:6-40, 18:58 to 19:4, 22:35-52, 23:15-60, 24:20-35)
Davis does not teach:
load a smart contract associated with the transaction record from the blockchain, wherein the smart contract includes one or more consensus rules, wherein the one or more consensus rules define a set of cryptographic operations to be utilized to validate the transaction record and authenticate one or more entity identifiers associated with the transaction record, wherein the one or more consensus rules include operational logic defined by the non-central authoritative entity
derive second instructions from the one or more consensus rules of the smart contract
execute the second instructions for validation of an electronic record of the transaction
Wuehler teaches:
load a smart contract associated with the transaction record from the blockchain (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82), wherein the smart contract includes one or more consensus rules (paras 66, 76, 80, 82-83), wherein the one or more consensus rules define a set of cryptographic operations to be utilized to validate the transaction record (para 76, 80, 82-83) and authenticate one or more entity identifiers associated with the transaction record (para 89), wherein the one or more consensus rules include operational logic defined by the non-central authoritative entity (para 86)
derive second instructions from the one or more consensus rules of the smart contract (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82)
execute the second instructions for validation of an electronic record of the transaction (Abstract; Fig.8 item 830, Fig.9 item 940, Fig.10 item 1040; paras 80-82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable medium of Davis to include loading a smart contract and validating an electronic record of a transaction using consensus 

Claim 22: 
Davis in view of Wuehler teach all limitations of claim 21. Wuehler also teaches:
receive a request, via the peer-to-peer connection, to authenticate an entity identifier associated with the transaction record (para 89)

Claim 23: 
Davis in view of Wuehler teach all limitations of claim 22. Wuehler also teaches:
wherein the entity identifier associated with the transaction record is derived from a … identifier (para 89)
Davis in view of Wuehler does not teach:
wherein the entity identifier associated with the transaction record is derived from a hardware identifier
However, the limitation “hardware identifier” is interpreted as nonfunctional descriptive material of the “identifier” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to authenticate an entity identifier that is derived from any identifier because the difference between a hardware identifier and any identifier is merely found in the non-functional descriptive material and does not patentably distinguish the claimed invention.

Claim 24: 
Davis in view of Wuehler teach all limitations of claim 21. Davis also teaches:
receive a request, via the peer-to-peer connection, to validate authenticity of the transaction record (11:33-55, 19:5-17, 25:50-65)


Claim 25: 
Davis in view of Wuehler teach all limitations of claim 24. Davis also teaches:
wherein the block of the blockchain includes a hash value (9:25-40, 22:10-22, 24:20-46), and wherein the one or more processors are further to identify , using the hash value, a previous block of the blockchain (9:25-40, 22:10-22, 24:20-46), and wherein the block additionally includes a root of a hash tree (8:4-22, 18:41-57, 24:20-46)

Claim 26: 
Davis in view of Wuehler teach all limitations of claim 25. Davis also teaches:
wherein the hash tree is a Merkle Tree (8:4-22, 18:41-57) and to validate the authenticity of the transaction record includes to perform a Merkle proof on a branch of the Merkle Tree referencing the transaction record (8:55 to 9:11, 19:5-17)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685